Citation Nr: 0837192	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for congenital heart 
disease patent ductus ateriosus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active military service from February to 
November 1943.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

This case emanates from a December 2004 Board decision that 
found clear and unmistakable error (CUE) in an earlier 
November 1960 RO decision severing service connection for 
congenital heart disease patent ductus ateriosus.  The Board 
reinstated service connection for this disability 
retroactively effective from November 3, 1960.  The 
congenital heart disease patent ductus ateriosus had been 
evaluated as 0-percent disabling effectively since November 
22, 1944.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The veteran has arteriosclerotic heart disease, and his 
congenital heart disease patent ductus ateriosus is not shown 
to result in disablement.


CONCLUSION OF LAW

The criteria are not met for a compensable disability rating 
for the congenital heart disease patent ductus ateriosus.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.100, 4.104, Diagnostic Code 7000 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will obtain or assist the 
claimant in obtaining; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA notice should also address all elements of a claim, 
including the downstream disability rating and effective date 
elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

To the extent possible, VCAA notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), i.e., the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  The claimant must also be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA shows the error will not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  
Additionally, consideration also should be given to "whether 
the post- adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre- adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 9 (U.S. Vet. App. January 30, 2008).

Here, the RO sent correspondence in May 2005 that discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons and bases for 
the decision.  VA made all efforts to notify and assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the veteran is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating.  
Any questions as to the appropriate effective date to be 
assigned are moot, as the claim for a higher disability 
rating is being denied.

The VCAA letter sent to the veteran provided examples of the 
types of medical and lay evidence that he may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, Social Security 
determinations, and any other evidence showing an increase in 
the disability or the impact of the disability on employment. 
Vazquez-Flores, 22 Vet. App. at 43 (2008).  Further, in May 
2008 the RO forwarded a letter that specifically addressed 
the requirements set forth in Vazquez.  The veteran is 
reasonably expected to understand the types of evidence that 
would support his claim for a higher rating.

And as for the duty to assist the veteran in the development 
of his claim, this duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when necessary 
to fairly decide his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has associated with the claims file 
the veteran's private and VA treatment records and afforded 
him VA compensation examinations to assess the severity of 
his heart disability, the determinative issue.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  The Board finds these 
actions have satisfied VA's duty to assist him and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



Claims for Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3.

The veteran's claim, as mentioned, is for a higher rating for 
a disability that has been service connected for many years 
- indeed decades.  So the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Court recently held that VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, 
the Board must consider whether there have been times when 
the disability has been more severe than at others.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).

The veteran's congenital heart disease patent ductus 
ateriosus is rated as 0-percent disabling under 38 C.F.R. § 
4.104, Diagnostic Code 7000, for valvular heart disease 
(including rheumatic heart disease). 

Diagnostic Code 7000 provides a 100% rating during active 
infection with valvular heart damage and for three months 
following cessation of therapy for active infection.  
Thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or; cardiac cathereterization) 
resulting in:  chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. 

Diagnostic Code 7000 provides a 60% rating if there has been 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent; 30% if workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray; 10% if workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  

In addition to these rating criteria, VA recently revised the 
portion of the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020 - effective from October 6, 2006.  See 71 Fed. Reg. 
52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  
There is no indication the veteran has been apprised of this 
regulatory change.  But, as will be discussed, in light of 
the lack of pertinent medical evidence concerning his 
congenital heart disease patent ductus ateriosus, application 
of 38 C.F.R. § 4.100 does not affect the outcome of this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(indicating the Board must explain why it is not prejudicial 
to the veteran to deny his claim on a basis different than 
the RO).  See, too, 38 C.F.R. § 20.1102 (discussing the 
notion of harmless error).



The veteran's service medical records show he received 
treatment for what was described as mitral regurgitation, a 
pulmonic murmur, later diagnosed as patent ductus ateriosus.  
After a VA medical examination in April 1944, the diagnoses 
included:  functional murmur, organic heart disease not 
shown.  Private and VA medical records from January 1960 show 
the veteran received treatment for arteriosclerotic heart 
disease.

A VA medical examination of the veteran's heart was performed 
in October 2005.  The examiner indicated the claims file was 
reviewed for the pertinent medical and other history.  The 
examiner was requested to determine what heart disability 
the veteran had.  He was reportedly status post 4 vessel 
coronary arterial bypass graft surgery in October 2002.  It 
was indicated that METS could not be estimated secondary to 
neurologic perineoplastic cerebellar degeneration with 
dysathric symptoms, and that the veteran was wheelchair bound 
due to the disability.  An electrocardiogram and chest X-ray 
were performed.  The diagnosis was atherosclerotic heart 
disease.  The evaluating physician indicated the veteran's 
then current atherosclerotic heart disease was not secondary 
to his congenital disease, patent ductus arteriosus.  His 
arteriosclerotic changes were reportedly secondary to risk 
factors including hyperlipidemia, hypertension, and diabetes 
mellitus.  

Based on the results of that VA compensation examination, the 
Board must conclude that there is no medical evidence 
suggesting the veteran's congenital heart disease patent 
ductus ateriosus results in disablement.  In essence, the 
Board finds that the medical evidence - as noted above - 
does not show symptoms of the service-connected congenital 
heart disease patent ductus ateriosus.  Instead, 
the veteran's current symptoms are attributable to his 
atherosclerotic heart disease, which, as the VA examiner 
explained, is not part and parcel of or otherwise related to 
the service-connected congenital heart disability.  So the 
functional and other impairment the veteran has from the 
atherosclerotic heart disease may not be used as grounds for 
increasing the rating for his service-connected congenital 
heart disease patent ductus arteriosus.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (VA adjudicators must be able 
to distinguish, by competent medical evidence, the symptoms 
that are attributable to service-related causes, i.e., 
service-connected disability, from those that are not, 
instead, unrelated to the veteran's service).

It is most noteworthy and particularly persuasive that the 
examining VA physician reviewed the claims file for the 
pertinent medical and other history, and specified in the 
report of his evaluation that the veteran's atherosclerotic 
heart disease is not due to or, in practicable terms, 
associated with his service-connected congenital patent 
ductus arteriosus.  Hence, the record contains no medical 
evidence that the congenital heart disease patent ductus 
ateriosus satisfies the requirements for even the minimum 
compensable 10 percent disability evaluation under DC 7000, 
as there is no indication of a workload of greater than 7 
METs but not greater than 10 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  The veteran has medically confirmed 
atherosclerotic heart disease, and his service-connected 
congenital heart disease patent ductus ateriosus is not shown 
to result in disablement.  There is no medical evidence to 
the contrary.

The weight of the credible and persuasive evidence indicates 
the veteran's 
service-connected congenital heart disease patent ductus 
ateriosus has not warranted a compensable rating at any time 
since one year prior to him filing his current claim for a 
higher rating.  So the Board may not "stage" his rating.  
Hart, supra.  And inasmuch as the preponderance of the 
evidence is against his claim for a compensable rating, the 
benefit-of-the-doubt rule does not apply, and his claim must 
be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for a compensable rating for congenital heart 
disease patent ductus ateriosus is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


